Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0752
                     Lower Tribunal No. F93-29956B
                          ________________


                       Demetrius Washington,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Demetrius Washington, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Affirmed.